Citation Nr: 1759836	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-07 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits, other than health care under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The appellant served on active duty from January 1976 to April 1977 and was discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant was scheduled to appear at the RO for a videoconference hearing before a Veterans Law Judge in February 2017; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  During his military service, the appellant was charged with burglary/larceny, possession of drug paraphernalia, and possession of a controlled substance.

2.  The appellant was separated from military service in April 1977 under conditions other than honorable.

3.  The appellant's offenses constituted willful and persistent misconduct.

4.  The evidence of record does not demonstrate that the appellant was insane at the time he committed the offenses that led to his April 1977 discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from military service is a bar to the award of VA benefits other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C. § 5303 (2012); 38 C.F.R. §§ 3.1(d), 3.12 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a person is seeking VA benefits, it first must be shown that the service member upon whose service such benefits are predicated has attained the status of veteran.  38 U.S.C. §§ 1110, 1131 (2012); see Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18) (2012); 38 C.F.R. § 3.12(a) (2017).  There are two types of character of discharge bars to establishing entitlement for VA benefits:  statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days.

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-marital; (2) mutiny or spying; (3) offenses involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravated circumstances and other facts affecting the performance of duty.
An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.

A review of the appellant's service records demonstrates that he was charged with a violation of Article 121 of the Uniform Code of Military Justice (UCMJ) for burglary/larceny based upon stealing items from a fellow solider of an approximate value of $476.00.  Service records show that the appellant requested discharge for the good of the service to avoid trial by Special Court Martial.  Before the court martial could be convened, the appellant was charged with two additional non-judicial punishments; namely, violation of Article 92 of the UCMJ for possession of drug paraphernalia and violation of Article 134 of the UCMJ for possession of a controlled substance.  The appellant ultimately received a discharge under other than honorable conditions for the good of the service.

After a review of all of the evidence, the Board finds that the appellant's actions, which would have resulted in a Special Court Martial if he had not applied for discharge, constitute a pattern of willful and persistent misconduct and are a regulatory bar to VA benefits as defined under 38 C.F.R. § 3.12(d)(4).  The record shows that the pattern of misconduct clearly reflects deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

In Rogers v. Derwinski, 2 Vet. App. 419 (1992), the United States Court of Appeals for Veterans Claims (Court) affirmed a Board decision finding that two non-judicial punishments and initiation of a Special Court Martial with subsequent discharge for good of the service constituted a pattern of willful and persistent misconduct.  This situation is similar to that in Rogers, with three violations of the UCMJ, a finding by the service department that a trial by Special Court Martial was warranted, and with an ultimate discharge in lieu of trial by court marital.  Moreover, the situation in this case, involving three separate offenses spanning a period of four months, which were thought to merit a trial by court martial, cannot be considered "a minor offense" as contemplated under 38 C.F.R. § 3.12(d).

For these reasons, the conduct of the appellant was willful and persistent misconduct, and his discharge is appropriately considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d).

The Board also finds that the appellant was not insane at the time of his willful and persistent misconduct. 38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).  Critically, the appellant's service treatment records do not document any mental health impairment; moreover, there were no findings of insanity at any time.  The appellant has never asserted that he was insane at the time of the in-service incidents.

In summary of the Board's findings, the entire period of service was under conditions other than honorable; the discharge was not upgraded by a discharge review board established under 10 U.S.C. § 1553; the combination of offenses which would have resulted in a trial by Special Court Martial constitutes willful and persistent misconduct; and the appellant was not insane at any time during his service.

As such, the appellant does not have status as a veteran for VA purposes, and the appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.
ORDER

The character of the appellant's discharge from military service constitutes a bar to VA benefits, other than health care under Chapter 17, Title 38, United States Code.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


